Citation Nr: 9935570	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, as secondary to the service-connected right knee 
disability.  

2.  Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for the residuals of a 
concussion, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION


The appellant served on active duty from September 1973 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 1998 and April 1998 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Fort Harrison, Montana. 

The issue of entitlement to an increased rating for a right 
knee disability will be discussed in the REMAND portion of 
this decision.  

The Board notes that in May 1998, the appellant submitted VA 
Form 21-4138, Statement in Support of Claim.  At that time, 
he requested a hearing at the RO before a local hearing 
officer.  However, the Board notes that in an August 1998 
correspondence from the appellant's representative to the RO, 
the appellant's representative noted that the appellant was 
canceling his request for a hearing.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
knee disability, as secondary to the service-connected right 
knee disability, is supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

2.  The appellant's residuals of a concussion result in 
subjective complaints, such as headaches, dizziness, rather 
than purely neurological disabilities such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis.

3.  The evidence of record does not demonstrate the presence 
of multi-infarct dementia.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disability, as secondary to the service-connected right 
knee disability, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a concussion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.124a, 4.130, Diagnostic Codes 8045, 9304 (1999), .  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's claim for service connection for the 
residuals of a concussion was originally granted in a March 
1976 rating action.  At that time, the RO primarily based its 
decision on the appellant's service medical records and his 
December 1975 VA examination.  The appellant's service 
medical records showed that in January 1974, the appellant 
was treated after he was kicked in the head.  At that time, 
x-rays revealed a fracture along the right coronal suture 
line.  The appellant was diagnosed with cerebral post 
concussion syndrome, with unsteadiness, blurred vision, and 
headaches.  In addition, in the appellant's December 1975 VA 
examination, he was diagnosed with post-concussion 
cephalalgia, mild to moderate.  In light of the above, the RO 
assigned a 10 percent disabling rating under Diagnostic Codes 
5299-9304 for the appellant's service-connected residuals of 
a concussion.  The 10 percent rating has remained in effect 
up until the current claim.

In December 1977, the appellant underwent a VA neurological 
evaluation.  At that time, he gave a history of his head 
injury.  The appellant stated that at present, he had 
headaches on the right side of his head and some balance 
problems.  The neurological examination showed no definite 
evidence of any cerebellar signs, although the appellant 
complained of falling to the left frequently.  The examining 
physician stated that it was difficult to elicit the 
appellant's memory function as the appellant was not too 
clear in his conversation about some of his problems, which 
indicated gross confusion.  An x-ray of the veteran's skull 
showed a normal skull.  The appellant was diagnosed with 
post-traumatic skull fracture, post-concussion syndrome, and 
cephalalgia continuing to be rather severe.  

A VA neurological examination was conducted in January 1981.  
At that time, the appellant gave a history of his in-service 
head injury and resulting concussion.  He stated that at 
present, he had throbbing headaches in the right side of his 
head.  The appellant indicated that he also suffered from 
assorted dizzy spells, particularly on change of position or 
change of posture.  The physical examination showed no 
evidence of any cerebellar signs, and Romberg's test was 
negative.  Examination of the cranial nerves and funduscopic 
examination were essentially negative.  The diagnosis was of 
post-traumatic skull fracture with residual headaches, right 
side of the head, with head throbbing.  

In June 1983, the appellant underwent a neurological 
examination.  At that time, he gave a history of his head 
injury.  He stated that at present, he had lost some of his 
balance, and he had occasional right-sided throbbing 
headaches.  The physical examination showed that there was no 
tenderness in the skull, and peripheral vision was grossly 
normal.  Fundi examination was normal.  The diagnosis was of 
status-post brain concussion.  

A VA neurological examination was conducted in November 1985.  
At that time, the appellant stated that following his head 
injury, he suffered from dizziness and unsteadiness. The 
appellant indicated that at present, he had memory lapses at 
least once a month when he could not remember some activity 
which he could normally recall.  For example, the appellant 
noted that he would forget whether or not he had deposited a 
check.  According to the appellant, he also had problems 
remembering the names of people, and he believed that he had 
lost a lot of memory of his childhood.  The appellant 
reported that prior to his head injury, he had no problems 
balancing his checkbook, but that following the injury, he 
had trouble with that task.  He attributed that deficiency to 
his head injury.  The appellant further noted that prior to 
his head trauma, he was "happy-go-lucky," and that 
following the injury, he became moody and "grouchy."  He 
revealed that he had headaches on a daily basis, and that he 
took Aspirin in order to relieve the pain.  According to the 
appellant, he could not do anything when his headaches became 
severe.  The appellant described photophobia with his 
headaches, and he stated that on occasion, he had to leave 
work because of his headaches.  

The physical examination showed that the appellant was alert 
and oriented times three.  The appellant's speech was 
slightly dysarthric, but was otherwise fluent, coherent, and 
clear.  Memory was three out of three at five minutes, and 
right and left orientation was good.  Cranial nerves II 
through XII were significant for a slightly depressed 
nasolabial fold that rasped on the right, and a slightly 
wider palpebral fissure on the left.  The diagnoses included 
the following: (1) post-concussion syndrome secondary to 
severe closed head injury in 1974, (2) headaches secondary to 
diagnosis number one, and (3) feelings of dizziness which 
were probably more disequilibrium types of feelings, again 
secondary to diagnosis number one.

In July 1990, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had chronic pain in his 
service-connected right knee.  (T.3).  He stated that he also 
had right knee grinding, swelling, buckling, and/or locking.  
(Id.).  The appellant noted that because he favored his right 
leg, his left knee was developing problems.  (T.11).  

In June 1992, the RO received outpatient and inpatient 
treatment records from the VA Medical Center (VAMC) in Fort 
Harrison, from February 1990 to June 1992.  The records show 
that in June 1992, the appellant was treated after 
complaining of headaches, dizziness, and being off balance.  
At that time, the appellant gave a history of his service-
connected head trauma and subsequent chronic headaches.  The 
appellant indicated that he had to give up jobs because of 
his headaches, and that he was not currently working.  He 
noted that friends had informed him that he had "blank 
stares."  Following the physical examination, the assessment 
was of headaches for the past 19 years.  The examining 
physician noted that the neurological examination was normal.  

In March 1993, the appellant underwent a VA examination.  At 
that time, he stated that in 1989, he was diagnosed with 
arthritis in his right knee, and that since that time, his 
right knee disability had worsened.  The appellant indicated 
that at present, he had an increased amount of weakness in 
his knee, and the locking of his knee also appeared to be 
increasing in frequency.  According to the appellant, he had 
chronic pain in his right knee.  The examining physician 
noted that the appellant had also had an arthroscopy of his 
left knee, with a diagnosis of arthritic degeneration.  The 
examiner stated that the appellant's left knee arthritis was 
probably a result of the stress placed on it because of the 
non-using of the right knee.  Following the physical 
examination, the examiner diagnosed the appellant with 
arthritic degeneration of the left knee, beginning, probably 
rated from mild to moderate.

In August 1994, the RO received outpatient treatment records 
from the Fort Harrison VAMC, from September 1992 to August 
1994.  The records show that in September 1992, the appellant 
sought treatment after complaining of constant headaches.  At 
that time, the appellant stated that he was an alcoholic, but 
that he had not been drinking for the past year.  The 
appellant indicated that he used to drink in order to relieve 
his headaches.  He noted that at present, he had headaches 
approximately four to five times a week.  Upon physical 
examination, the appellant was talking somewhat slowly, and 
it took him several seconds to respond to questions and to 
simple commands.  Cranial nerves were intact to detailed 
testing except for some end point nystagmus on gaze to the 
left.  The examining physician noted that in terms of an 
assessment, it was her opinion that the appellant had some 
obvious sequela of alcohol and other multiple drug abuse, 
including some cerebellar signs and the slow answering of 
questions.  According to the examiner, a head computed 
tomography (CT) that was taken two months ago was within 
normal limits.  The examiner prescribed medication for the 
appellant.  The records further show that in April 1993, the 
appellant was treated after complaining of headaches.  At 
that time, he gave a history of his head injury.  The 
physical examination showed that the appellant had slow 
speech.  The diagnosis was of chronic mixed headache disorder 
of tension and vascular origin.  The examining physician 
treated the appellant with Motrin.  

A VA examination was conducted in February 1995.  At that 
time, the appellant gave a history of his head injury.  He 
stated that at present, he had constant headaches and that he 
took Motrin to relieve the pain.  The appellant noted that he 
usually treated his headaches with alcohol because when he 
was drunk, he had relief from his headaches.  According to 
the appellant, he got drunk approximately three times a week 
because that was how often he had the headaches.  Upon 
physical examination, when the appellant was asked to stand 
and look upward and walk, the appellant immediately became 
disoriented and dizzy, and he had to grab on to the chair to 
steady himself.  When asked about working overhead, the 
appellant responded that he did not like to do that because 
he would get very dizzy.  According to the appellant, he had 
problems changing a light bulb and he would not climb 
ladders.  The diagnoses included the following: (1) post-
concussion syndrome with migraine-type headaches, and (2) 
loss of orientation when looking upward above his head and 
trying to walk.  An x-ray of the appellant's skull was 
interpreted as showing a normal skull.  

In October 1997, the appellant underwent a VA examination.  
At that time, the appellant gave a history of his head 
injury.  He stated that at present, he had loss of memory, 
and that he was very slow in ideation.  The appellant 
indicated that he currently had severe headaches, especially 
since he had stopped drinking.  According to the appellant, 
he had migraine-type headaches over the entire head two to 
three times per week, and that they would last from two to 
three hours.  Upon neurologic examination, cranial nerves two 
through twelve were intact without any abnormalities.  The 
appellant's speech was quite slow and his ideation seemed to 
be a little bit impaired.  There was some slight slurring of 
speech.  The diagnoses included the following: (1) post-
concussion syndrome, and (2) migraine-type headaches 
secondary to his concussion injury.  

In October 1997, the appellant underwent a VA psychiatric 
evaluation.  At that time, he gave a history of his head 
injury.  He also reported that he had a history of alcohol 
and drug abuse.  The appellant stated that as a result of his 
head injury, he suffered from chronic headaches two to three 
times per week.  He indicated that also as a result of the 
head trauma, his memory was poor and his equilibrium was not 
as good as it used to be.  The appellant noted that following 
his separation from the military, he worked as a roofer, and 
then as a foundry worker for eight years.  According to the 
appellant, he then worked as a laborer in Alaska for a couple 
of years, and subsequently spent one year in prison in 
Minnesota for a driving under the influence (DUI) charge.  
The appellant reported that following his release from 
prison, he worked as a fish processor, and that eventually, 
he was placed on Social Security Disability (SSD) because of 
his alcoholism, bilateral knee disabilities, and headaches.  
He stated that he had been receiving SSD for the last five 
years.  The appellant noted that he had been living with his 
girlfriend for the past five years, and that they had a good 
relationship.  According to the appellant, he had many 
friends, some of whom were quite close.  

On the Wechsler Adult Intelligence Scale, the appellant 
obtained a verbal score of 92 and a performance score of 94, 
yielding a full scale score of 93.  The examining physician 
stated that the appellant's score placed him in the average 
range of intellectual ability.  The examiner noted that the 
appellant scored relatively low on two tasks; the digit span, 
which relied on concentration and auditory attention, and the 
digit symbol, which taped the speed and accuracy of visual 
motor coordination.  To asses immediate visual and auditory 
memory, the Wechsler Memory Scale was administered.  On that 
instrument, the appellant scored in the average range, 
indicating immediate memory was not problematic for him.  
Subsequent to the testing, the appellant was diagnosed with 
the following: (Axis I) polysubstance abuse by history; 
alcohol dependence in recent years, (Axis III) old head 
injury by history, (Axis IV) psychosocial stressors mild, 
cannot drive, not working, and (Axis V) Global Assessment of 
Functioning (GAF) score, as a result of the residuals of the 
concussion, was 70.  The examiner stated that with the 
exceptions noted above, most of the measures given showed 
that the appellant had average intellectual ability.  
According to the examiner, based on the above findings, he 
could only see slight intellectual impairment that could be 
attributed to the residuals of the concussion.  The examiner 
noted that evidence of aphasia, apraxia, and disturbance of 
executive functioning was not seen.  It was the examiner's 
opinion that the appellant's long history of poly drug abuse 
could have accounted for some of the slight slowness of 
speech and other difficulties noted in his verbal 
presentation.  The examiner stated that it was his impression 
that the appellant's residuals of a concussion produced only 
a minor detrimental effect on his social and occupational 
functioning.  

In October 1998, the RO received outpatient treatment records 
from the Fort Harrison VAMC, from September 1992 to October 
1998.  The records show that on numerous occasions, the 
appellant received refills for his Ibuprofen prescription.  
According to the records, the appellant took Ibuprofen in 
order to relieve the pain from his chronic headaches.  


II.  Analysis

A.  Entitlement to service connection for 
a left knee disability, as secondary to 
the service-connected right knee 
disability.  

The Board notes that as previously stated, in the appellant's 
March 1993 VA examination, the examiner stated that the 
appellant's left knee arthritis was probably a result of the 
stress placed on it because of the non-using of the right 
knee.  Following the physical examination, the examiner 
diagnosed the appellant with arthritic degeneration of the 
left knee, beginning, probably rated from mild to moderate.  

The Board observes that when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to or the result of a service-connected 
condition, the appellant shall be compensated for the degree 
of disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).  Thus, in light of the 
above, the Board notes that the appellant has presented 
evidence of a current diagnosis of a left knee disability, 
and a medically based opinion suggesting that the appellant's 
current nonservice-connected left knee disability was 
proximately due to or the result of his service-connected 
right knee disability, has also been provided.  Therefore, 
since there is evidence sufficient to lend plausible support 
to the claim, the Board is of the opinion that the 
appellant's claim of service connection for a left knee 
disability, as secondary to the service-connected right knee 
disability, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); Allen, 7 Vet. App. at 
439.  


B.  Entitlement to an increased rating 
for the residuals of a concussion, 
currently rated as 10 percent disabling.  

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected disability 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When the appellant submits a well grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. §  5107(a).  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim has been met.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In regards to the appellant's service-connected residuals of 
a concussion, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1999).

Under the rating criteria in effect after November 7, 1996, 
dementia associated with brain trauma is rated under 
Diagnostic Code 9304.  38 C.F.R. § 4.130, Diagnostic Code 
9304 (1999).  Under Diagnostic Code 9304, the criteria for 
dementia due to head trauma contemplates that a 10 percent 
evaluation will be assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medications.  A 30 percent 
evaluation will be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9304.   

To summarize, the appellant contends that his service-
connected residuals of a concussion have increased in 
severity.  The appellant maintains that because of his in-
service head injury, he suffers from chronic headaches.  
According to the appellant, when his headaches are severe, he 
cannot do anything.  He further maintains that as a result of 
the head trauma, his memory is poor, his ideation is slow, he 
suffers from dizziness, and his equilibrium is not as good as 
it used to be.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Here, the evidence of record reveals that the appellant has 
continued to complain of headaches since his in-service 
concussion.  The Board observes that VA examinations in 
December 1977, June 1983, November 1985, March 1993, February 
1995, and October 1997, have all shown diagnoses of headaches 
as secondary to the in-service concussion.  In addition, 
outpatient treatment records from the Fort Harrison VAMC , 
from February 1990 to October 1998, reflect intermittent 
treatment for the appellant's headaches.  However, the Board 
observes that the evidence of record is negative for any 
complaints or findings of any disability such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, or multi-
infarct dementia.  In addition, the Board notes that in the 
appellant's October 1997 VA psychiatric evaluation, the 
examiner diagnosed with the following: (Axis I) polysubstance 
abuse by history; alcohol dependence in recent years, (Axis 
III) old head injury by history, (Axis IV) psychosocial 
stressors mild, cannot drive, not working, and (Axis V) 
Global Assessment of Functioning (GAF) score, as a result of 
the residuals of the concussion, was 70.  The Board further 
observes that the examiner stated that overall, the appellant 
had average intellectual ability, and that based on the 
appellant's testing results, he could only see slight 
intellectual impairment that could be attributed to the 
residuals of the concussion.  Moreover, the examiner noted 
that evidence of aphasia, apraxia, and disturbance of 
executive functioning was not seen.  It was the examiner's 
opinion that the appellant's long history of poly drug abuse 
could have accounted for some of the slight slowness of 
speech and other difficulties noted in his verbal 
presentation.  Furthermore, the examiner stated that it was 
his impression that the appellant's residuals of a concussion 
produced only a minor detrimental effect on his social and 
occupational functioning.

The Board notes that in light of the above, an evaluation 
under Diagnostic Code 8045 relating to other codes for 
neurological disabilities is not appropriate, because no 
neurological disability has been associated with the 
appellant's service-connected residuals of a concussion.  As 
such, the current 10 percent rating under Diagnostic Code 
8045, as it relates to purely subjective complaints, 
contemplates the appellant's residuals of a concussion, 
including headaches and dizziness.  In addition, as 
previously stated, the evidence of record does not reveal a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Therefore, under Diagnostic Code 8045, no more than 
a 10 percent evaluation under Diagnostic Code 9304 is 
warranted.  

Accordingly, in light of the above, as the criteria for a 
higher rating under any of the appropriate diagnostic codes 
have not been met, a rating in excess of 10 percent is not 
warranted.  Thus, the Board finds that the record does not 
support a grant of entitlement to an increased evaluation for 
the residuals of a concussion.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected residuals of a concussion, interference 
with the appellant's employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Moreover, 
as previously stated, in the appellant's October 1997 VA 
psychiatric evaluation, the examiner stated that it was his 
impression that the appellant's residuals of a concussion 
produced only a minor detrimental effect on his social and 
occupational functioning.  Thus, the evidence of record does 
not reflect any factor which takes the appellant outside of 
the norm, or which present an exceptional case where his 
currently assigned 10 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for the residuals of a concussion. 



ORDER

The claim of entitlement to service connection for a left 
knee disability, as secondary to the service-connected left 
knee disability, is well grounded. 

Entitlement to an increased rating for the residuals of a 
concussion is denied.  


REMAND

In regards to the appellant's claim of entitlement to service 
connection for a left knee disability, as secondary to the 
service-connected right knee disability, the Board notes that 
the appellant has submitted a well-grounded claim, and as 
such, the VA has a duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  

In that regard, the Board notes that in March 1993, the 
appellant underwent a VA examination.  At that time, the 
appellant had demonstrable and marked peripatellar thickening 
as compared to the left knee.  There was some fixation of the 
patella of the right knee, but no laxity.  There was marked 
laxity of the lateral collateral ligament of the right knee.  
The right knee was tender to touch and with motion, and the 
appellant had bilateral subpatellar crepitus.  The 
appellant's gait was heel to toe, but he did so with a limp 
favoring the right leg.  The appellant was unable to do a 
deep knee bend and use the right knee at all.  He was able to 
elevate on his toes, but he primarily used the left leg to do 
that, and when walking on his toes, he had some instability 
and shakiness when he used his right leg.  The diagnoses 
included the following: (1) arthritic degeneration of the 
right knee, advanced, (2) arthritic degeneration of the left 
knee, beginning, probably rated from mild to moderate, and 
(3) lateral collateral ligament instability of the right knee 
and  rotational instability of the right knee.  An x-ray of 
both knees was interpreted as showing normal knees except for 
a staple in the medial aspect of the proximal right tibia.

In September 1994, the RO received private medical records 
from M.E.L., M.D., from July to December 1992.  The records 
show that in August 1992, the appellant underwent a left knee 
arthroscopy.  According to the records, in November 1992, the 
appellant was treated for a follow-up visit.  At that time, 
he stated that his knee was markedly improved.  The appellant 
stated that he still had some occasional popping sensation in 
the knee, but that he no longer had any pain.  He indicated 
that he continued to have chronic right knee pain.  

The Board notes that the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Therefore, in view of the foregoing and the 
appellant's March 1993 VA examination where the examiner 
suggested that the appellant's left knee disability was 
related to his service-connected right knee disability, the 
Board is of the opinion that another VA examination, as 
specified in greater detail below, should be performed.

In regards to the appellant's claim of entitlement to an 
increased rating for a right knee disability, the Board finds 
that the appellant's claim is well grounded in accordance 
with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999) in that his 
claim is plausible based upon the clinical evidence of record 
and the evidentiary assertions provided by the appellant that 
are within the competence of lay party.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990);  King v. Brown, 5 Vet. App. 19 (1993).  
Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  38 U.S.C.A. 
§ 5107.

In the instant case, the appellant's service medical records 
show that in March 1975, the appellant injured his right knee 
when a person fell on him.  At that time, the appellant was 
diagnosed with instability of the medial collateral ligament 
(MCL).  The records reflect that he subsequently underwent 
surgery for repair of the MCL.  Following the appellant's 
separation from the military, the evidence of record shows 
that the appellant has suffered from chronic right knee pain.  
The Board further observes that the appellant has also 
suffered from right knee instability and locking.  

A Hospital Summary from the VA Hospital (VAH) in Fort 
Harrison shows that in September 1983, the appellant 
underwent an arthrogram of his right knee.  At that time, the 
appellant stated that his right knee had been buckling and 
locking unexpectedly.  The appellant indicated that recently, 
he had been falling because of his right knee instability.  
According to the summary, the appellant underwent an 
arthrogram which showed that there was a curvilinear defect 
of the medial meniscus area indicating a tear.  Following the 
surgery, the appellant was diagnosed with a tear of the 
medial meniscus.  

A Hospital Summary from the Fort Harrison VAH shows that in 
July 1984, the appellant underwent an arthroscopy and 
excision of the remaining medial meniscus of the right knee.  
Following the surgery, the appellant was diagnosed with the 
following : (1) tear, medial meniscus, right knee, and (2) 
status-post repair of ligamentous injury in 1975.  

The Board notes that outpatient and inpatient treatment 
records from the Fort Harrison VAMC show that in September 
1998, the appellant underwent a right knee arthroscopy with 
joint debridement and partial lateral meniscectomy, and with 
scope assisted anterior cruciate ligament (ACL) 
reconstruction.  The Board observes that the appellant's most 
recent VA examination prior to his September 1998 surgery was 
in October 1997.  At that time, the appellant gave a history 
of his right knee disability.  He stated that at present, he 
had chronic right knee pain, and that it was unstable.  The 
appellant indicated that he had right knee locking, and that 
it would "give out."  According to the appellant, because 
he favored his right knee, he had developed pain in his left 
knee from overuse.  

The physical examination showed that the appellant's gait was 
heel-to-toe, and he could walk equally well both forward and 
backward, but he was unstable going backwards on his heels.  
The appellant could not walk backwards because he was 
unsteady.  He could come forward on his toes.  The appellant 
had difficulty sustaining walk on his toes with the right leg 
going either forward and backward, and he was unstable going 
back.  Examination of the appellant's right knee showed that 
hyperchondrosis was present over the lateral tibial and 
femoral condyle on the lateral side.  He had a positive 
anterior dorsi, unstable medial, lateral, and collateral 
ligaments.  The lateral collateral ligament was stable.  
There was a full range of motion to bending and extension, 
but there was a definite crepitus and pain over the medial 
tibial plateau and along the inferior medial edge of the 
femoral condyle with a clicking sensation.  Motion of the 
patella also caused the appellant pain, and there was 
definite subpatellar crepitus and angulation.  The diagnoses 
included the following: (1) right knee recurrent anterior 
cruciate ligament disruption, (2) arthritic degeneration with 
internal arrangement of the right knee, (3) medial collateral 
ligament instability, and (4) probable recurrent medial 
meniscal damage and/or fraying.  An x-ray of the appellant's 
right knee was interpreted as showing medial joint space 
narrowing of mild degree.  Lateral joint space was 
unremarkable and there was no evidence of effusion.  The 
impression was of stable degenerative changes of the medial 
compartment of the right knee.  

As stated above, in September 1998, the appellant underwent a 
right knee arthroscopy with joint debridement and partial 
lateral meniscectomy.  The inpatient treatment records from 
the Fort Harrison VAMC show that prior to surgery, the 
appellant was diagnosed with chronic unstable ACL tear of the 
right knee.  The records reflect that the appellant's post-
operative diagnosis was the same as above, with chronic 
bucket handle tear at the lateral meniscus and early 
degenerative joint disease.  The outpatient treatment records 
from the Fort Harrison VAMC also reflect that in October 
1998, the appellant was treated approximately three weeks 
after his ACL reconstruction.  At that time, the physical 
examination showed that range of motion for the right knee 
was to 10 degrees for extension, and flexion was to 90 
degrees, better with passive assistance.  The knee was stable 
with no effusion and no cellulitis.  The appellant was 
directed to wean off his crutches when walking "normal", 
and to also wean off his knee brace for the next two to three 
weeks.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals 
(hereinafter the "Court")), has held that when a diagnostic 
code is predicated on loss of range of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain on use of due to flare-ups.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Among the diagnostic codes applicable to 
this case, Diagnostic Codes 5260 and 5261 are based on range 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (1999).  Accordingly, the Board finds that the above 
jurisprudence is applicable to the case at hand.  

In the instant case, the appellant has a history of chronic 
right knee pain and instability.  The appellant has further 
indicated that he has right knee swelling and locking.  Given 
that the appellant had surgery in September 1998, no examiner 
has adequately addressed the appellant's functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45, 
since his most recent surgery.  As previously noted, the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke, 1 Vet. 
App. at 90.  Therefore, the Board is of the opinion that 
another VA examination, as specified in greater detail below, 
should be performed.

Accordingly, in light of the above, the appellant's claims 
are REMANDED for the following actions: 

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a left 
knee disability, and in recent years for 
his right knee disability.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

2.  Thereafter, the RO should schedule 
the appellant for a VA orthopedic 
examination to determine the nature and 
extent of the appellant's left knee 
disability, and to also evaluate the 
appellant's service-connected right knee 
disability.  The appellant's claim file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file prior to the 
examination.  All indicated studies and 
testing deemed necessary should be 
performed including, but not limited to, 
range of motion studies of the knees and 
x-rays.  In regards to the appellant's 
left knee disability, after reviewing the 
available medical records, it is 
requested that the examiner make specific 
findings as to the presence or absence of 
any current left knee disability.  In 
addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current left knee 
disability, if found, is related to the 
appellant's service-connected right knee 
disability.  

In regards to the appellant's right knee 
disability, the examiner should describe 
in degrees of excursion any limitation of 
motion of the right knee.  The examiner 
is also requested to: (1) express an 
opinion as to whether pain could 
significantly limit the functional 
ability of the right knee during flare-
ups (if claimed), or when the right knee 
is used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
right knee disability, the appellant 
exhibits any weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  The RO should then review the 
examination report and determine if it is 
adequate for rating purposes and in 
compliance with this remand.  If not, it 
should be returned for corrective action.  
Thereafter, the RO should then 
readjudicate the issues of entitlement to 
service connection for a left knee 
disability, as secondary to the service-
connected right knee disability, and 
entitlement to an increased rating for a 
right knee disability, taking into 
account the Court's decision in DeLuca v. 
Brown.  

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals







